Case: 21-40736     Document: 00516262466         Page: 1     Date Filed: 03/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 31, 2022
                                  No. 21-40736                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Hernan Garcia-Hernandez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:20-CR-1687-1


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Hernan Garcia-Hernandez, federal prisoner # 85933-079, seeks leave
   to proceed in forma pauperis (IFP) from the denial of his 18 U.S.C.
   § 3582(c)(1)(A) motion for compassionate release. He argues that the
   district court erred in concluding that he failed to show extraordinary and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40736     Document: 00516262466           Page: 2   Date Filed: 03/31/2022




                                    No. 21-40736


   compelling reasons warranting relief. In addition, he contends that the
   district court’s consideration of 18 U.S.C. § 3553(a) factors such as his
   criminal history was inappropriate given his assertion that he was entitled to
   release based on the risks to his life and health if he contracts COVID-19.
          We review the district court’s denial for an abuse of discretion. See
   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). The court was
   authorized to consider the § 3553(a) factors, and any challenge by Garcia-
   Hernandez to the weight given to those factors is an insufficient ground for
   reversal. See Ward v. United States, 11 F.4th 354, 360-62 (5th Cir. 2021);
   Chambliss, 948 F.3d at 694. As the district court did not abuse its discretion
   in concluding that Garcia-Hernandez was not entitled to release under the
   § 3553(a) factors, we need not consider Garcia-Hernandez’s arguments
   challenging the district court’s conclusion that he failed to show
   extraordinary and compelling reasons warranting relief. See Ward, 11 F.4th
   at 360-62.
          Because Garcia-Hernandez fails to demonstrate a nonfrivolous issue
   for appeal, the motion for IFP is DENIED, and the appeal is DISMISSED
   as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997);
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5th Cir. R. 42.2.




                                         2